[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 406 
Respondent was a fieldman of a switching crew employed by appellant in its yards. Cars shunted onto track No. 5, collided with another car previously switched thereon. Respondent claims a piece of coal was, because of excessive speed, bumped out of the cars, hitting him and knocking him down and under the cars, which ran over his left arm severing it above the wrist, necessitating the removal of the hand and a part of the forearm, below the elbow.
Under the Federal Employers' Liability Act, section 51, title 45, U.S.C.A., respondent charged negligent switching and handling of the cars at high speed, overloading and failure to keep a lookout as to where the first car had stopped on track No. 5. Appellant denied negligence and urged contributory negligence.
In this appeal from the ensuing judgment of $35,000, entered on a like verdict, appellant first assigns as error the overruling of its objections to questions asked respondent's wife as to whether respondent indicated by his conversation that he was in pain during the time he was in the hospital, to which she answered "Yes," and in overruling *Page 408 
appellant's objection as to what she observed, as violating the hearsay rule because plaintiff had time and opportunity to deliberate before such statements.
"Testimony as to expressions of a natural and spontaneous character, indicating present bodily pain, is competent as original evidence; but the declarations of an injured party as to his past feelings and suffering, or which are not voluntary exclamations of existing pain and suffering are, mere hearsay, and should be rejected." (Sly v. Powell, 87 Kan. 142,123 P. 881, 883.)
The evidence was admissible. (Alabama Great Southern R. Co.v. Molette, 207 Ala. 624, 93 So. 644; Chicago, R. I.  P. Ry.Co. v. Isom, 136 Ark. 624, 203 S.W. 271; Mielke v. Dobrydnio,244 Mass. 89, 138 N.E. 561; San Angelo Water, Light  Power Co.v. Baugh, (Tex.Civ.App.) 270 S.W. 1101; 3 Jones' Commentaries on Evidence, pp. 2226 and 2231; Nichols v. Kluver, 61 N.D. 42,237 N.W. 640.)
Bowen, a witness for appellant, was asked whether the respondent had stated to him that a previous injury to his fingers would bar him from work on any "class one railroad" in the United States. The court sustained respondent's objection of immateriality. No sufficient foundation was laid for this question, showing what a "class one railroad" was, or if there was in fact such a thing in existence. Mr. Bowen stated that he did not know what a "class one railroad" was, thus the ruling was not erroneous. (22 C. J. 300.)
Appellant has withdrawn its objection to the failure to give requested instruction No. 3 and the alleged failure to instruct on the preponderance of the evidence; therefore it will not be considered.
Appellant complains of the refusal of the trial court to give its requested instruction No. 5, to the effect that respondent assumed the risk of a negligent method of operation of appellant, of which he knew or which was so apparent and obvious that he was charged with notice of it. The court instructed: ". . . . the employee must exercise ordinary care to discover unexpected and extraordinary *Page 409 
risks . . . .," which comes within the rule announced by the courts. (Fox v. Lehigh Valley R. Co., 292 Pa. 321,141 A. 157; King v. Norfolk-Southern R. Co., 176 N.C. 301, 97 S.E. 29,certiorari denied 249 U.S. 599, 39 Sup. Ct. 257, 63 L. ed. 795; Roberts, Federal Liabilities of Carriers, sec. 831; note 24, title 45, sec. 54, U.S.C.A.)
Appellant assigns as error the refusal to give requested instruction No. 6, placing on respondent the duty of establishing by a preponderance of the evidence that he did not assume the ordinary obvious risks of his employment. Respondent did not attempt herein to prove that he did not assume such burden, but sought to recover for negligence charged outside of any risk which he may have assumed.
Kanawha  M. R. Co. v. Kerse, 239 U.S. 576, 36 Sup. Ct. 174,60 L. ed. 448, 39 C. J. 1000, and note 105, Title 45, sec. 54, U.S.C.A., place the burden on the employer. Appellant contends that there is a distinction as to the burden of proof between ordinary risks and extraordinary risks, but the authority which it cites to establish this contention is based upon the following theory:
"As the doctrine which charges every adult servant with an acceptance of the ordinary risks of his employment rests, in part at least, upon the presumption which is entertained that he comprehends all those risks (see § 1168, subd. a, ante, it is clear that, wherever such servant has been injured owing to the existence of a risk of this character, and seeks to recoveron the ground that he did not appreciate it, he has the burden of showing that such appreciation was not predicable under the given circumstances. (From another point of view, to say that the servant has the burden of proving that he was not injured by one of the ordinary risks of the service is but another way of saying that he has the burden of proving that he was injured by the master's negligence; since the ordinary risks of the service are those only which remain after the master has exercised ordinary care to remove them." (Labatt's, Master 
Servant, 2d ed., sec. 1608.) (Italics ours.) *Page 410 
Respondent does not seek to recover upon the ground that he did not appreciate an ordinary risk, but upon the ground that this was an extraordinary risk of which he was not aware, and since under the instruction given ". . . . the employee must exercise ordinary care to discover unexpected and extraordinary
risks . . . .," appellant was not prejudiced. (Italics ours.)
Appellant urges the court erred in refusing to withdraw from the jury the negligent loading or overloading of the coal cars, because of lack of evidence relative thereto. The respondent alleged that the injury and damage he sustained "was directly caused by and approximately contributed to by the negligence and carelessness of" appellant. That general allegation of negligence and carelessness was followed by allegations of specific acts of negligence and carelessness, touching the same subject matter, it being alleged that appellant was negligent and careless, "In the throwing of said cars together in the night without observing where said car had stopped with which they collided with violence as before stated; in negligently and carelessly and with excessive speed throwing said cars together and in negligently and carelessly loading and permitting the loading and conveying while so loaded, said coal cars in such manner that large quantities of coal would, could and did become dislodged from said load and to fall therefrom, and said defendant was negligent and careless in the carrying of, handling and hauling of said coal cars while so negligently and carelessly overloaded and while in such condition that a blow or bump would cause quantities of said coal to fall therefrom."
There is a conflict in the evidence as to the speed at which the coal cars, while being "switched," collided with the car of coal standing still. Respondent fixes the speed of the coal cars at from eighteen to twenty miles an hour, while the other members of the switching crew testified that the speed was from six to eight miles an hour, and that the said cars of coal being "switched," and the said car of coal standing still, came together with unusual speed. *Page 411 
It was for the jury to say whether if the said cars of coal had been "switched" with reasonable care and speed and/or if said cars of coal had been properly and not negligently loaded, the lump of coal "as large as a big dictionary" would or would not have been thrown therefrom with sufficient force to knock, or did knock respondent under the moving cars and/or that the accident would not have so occurred. Therefore, that issue was properly submitted to the jury.
It is contended that the verdict is excessive and that the exhibition of respondent's arm together with certain allegedly improper remarks of counsel was such as to strongly and improperly excite the sympathies of the jury. The exhibition of the arm, though unnecessary, since the nature of the injury was admitted, was not so improper as to be prejudicial. (22 C. J. 788, 789; Stephens v. Elliott, 36 Mont. 92, 92 P. 45; City ofTopeka v. Bradshaw, 5 Kan. App. 879, 48 P. 751; Bowerman v.Columbia Gorge Motor Coach System, 132 Or. 106, 284 P. 579;Sears v. Goldsmith, 136 Or. 151, 298 P. 219; Cook v. DanaherLumber Co., 61 Wash. 118, 112 P. 245; Cunningham v. UnionPac. Ry. Co., 4 Utah, 206, 7 P. 795; Dunkin v. City ofHoquiam, 56 Wash. 47, 105 P. 149; Faras v. Lower CaliforniaDevelopment Co., 27 Cal. App. 688, 151 P. 35; Zelhaver v.Koepke, 260 Mich. 428, 245 N.W. 490; Kansas City M.  O. Ry.Co. of Texas v. Foster, (Tex.Civ.App.) 38 S.W.2d 391.)
While the remarks of respondent's counsel in his argument to the jury were excepted to, no ruling by the court was asked or made. Under these circumstances no action of the trial court is thus questioned or here for review (Scott v. Times-Mirror Co.,181 Cal. 345, 184 P. 672, 12 A.L.R. 1007; Kershaw v.Tilbury, (Cal.App.) 2 P.2d 389; Id., 214 Cal. 679,8 P.2d 109), unless an admonition or instruction by the court would have been unavailing to cure the error, if any, of such remarks. The remarks excepted to were as follows: *Page 412 
" 'Mr. Thompson has suggested that the plaintiff came here to commit perjury with a framed case, with colored glasses and with an eye shade which he later removed,' and said Joseph H. Peterson, counsel for the plaintiff, further stated to the jury, that said plaintiff took the eye shade off and took the cap off because said Joseph H. Peterson had told him to do so";
". . . . plaintiff's counsel stated that the plaintiff upon the witness stand had waived privilege as to Dr. Newton, Dr. Pond, Dr. Jones and Dr. Lynn,"
The record does not show that the respondent waived his privilege as to Dr. Newton, Dr. Pond, Dr. Jones or Dr. Lynn, and there was no evidence as to why the plaintiff took the eye-shade and cap off or at whose instigation.
The situation here is sufficiently comparable to that discussed in Cochran v. Gritman, 34 Idaho 654, 203 P. 289, to lead to the conclusion that an instruction or admonition if requested and given would have cured the error, if any; hence the situation does not in the absence of such request call for reversal. (1 Thompson on Trials, par. 962, p. 807.)
The respondent at the time of the accident was nearly thirty-one years of age, his wage was $5.96 per day, he had earned for the past one and one-half years less than $1,000 per year. Though disabled by the loss of one hand and a portion of his arm, together with alleged headaches, insomnia and continuing pains, and injury to the head, yet it would appear that he still possessed some earning capacity.
We have collected all the cases referring to the loss of a hand or arm which we have been able to find having analogous features. Omitting discussion of those referred to inChesapeake  O. Ry. v. Arrington, 126 Va. 194, 101 S.E. 415, in the following cases the amounts indicated have been held not excessive,1 held excessive and reduced or allowed *Page 413 
to stand as remitted,2 held not excessive after reduction *Page 414 
by the trial court as indicated,3 held excessive after reduction by the trial court and further reduced.4
With reference to head injuries, producing dizziness, nervousness, headaches and insomnia, etc., we have noted the cases collected in 17 C. J. 1095, and in the following cases the amounts stated have been held not excessive,a held *Page 415 
excessive and reduced or allowed to stand as remitted,b held not inadequate.c
In Stone v. City of Pleasanton, 115 Kan. 378 (1924),223 P. 312, the court said: *Page 416 
"It is urged that the verdict was excessive. As a result of the injuries received by the plaintiff, one of his arms was amputated between the elbow and the wrist; a large scalp wound was received upon which the hair cannot grow again; and he received a large burn on one of his shoulders and another large one on one of his legs. There was evidence which tended to show that 216 square inches of skin were taken from ten other boys and grafted on the plaintiff. But the court is of the opinion that the verdict was excessive.
"Because the verdict was excessive, the judgment is reduced to $15,000 (from $19,000) if the plaintiff will accept that amount. If he declines a new trial is granted."
In Chicago, R.I.  P. Ry. Co. v. Batsel, 100 Ark. 526,140 S.W. 726, where the plaintiff sustained a rupture, his left arm was crushed so as to require amputation, he was painfully injured about the head and his earning capacity was reduced to one-fourth of what it had been prior to the accident; the trial court had erroneously admitted evidence that the plaintiff was married and that his family consisted of nine members, the court held that a verdict of $17,000 was excessive, and ruled that it would be allowed to stand only on remission of $10,000.
"In such case as this, where the amount of the verdict is attacked because it is so unusual, it is proper to make comparisons with the verdicts which other juries have found in other cases for similar injuries; for, while each case must be determined by its own facts, it is nevertheless true that the verdicts of other juries, which have been approved by the courts, represent the common or average judgment of mankind as to the proper recovery in such cases. Of course, these verdicts show a very wide difference of opinion, growing out of the circumstances of the different cases. There is a collection of comparatively recent cases in 17 Corpus Juris, at page 1102. It is there shown that out of nine cases for the loss of an entire arm, verdicts ranging from a minimum of $6,000 to a maximum of $25,000, including two for $25,000, the average is $16,277, and all of these verdicts were held to be excessive and were either set aside or *Page 417 
materially reduced. These cases come from Michigan, Montana, Illinois, Pennsylvania, New York, Kentucky, Missouri, and Iowa, thus covering many sections of the country. Upon the same page of 17 Corpus Juris, there are a large number of cases cited, in which the damages for similar injuries were held not to be excessive. Twenty-three of these verdicts (including that inNorfolk  W. Ry. Co. v. Ampey, 93 Va. 137, 25 S.E. 226, where the verdict was for $3,500.00) are below $10,000. Omitting them from the calculation, and taking only the other twenty-six cases in which the verdicts are far above the average in amount, notably one for $32,500, the next highest being for $17,500, the average of these verdicts held not excessive appears to be $13,003.
"The case in which the verdict of $32,500 was sustained isRoeder v. Erie Railroad Co., (Sup.) 164 N.Y. Supp. 167. In that case the arm of the plaintiff was crushed off at the shoulder. His age and position are not stated, but it is said that but for the injury he would have been able to earn during the rest of his life the sum of $44,000, estimated on the basis of his wages at the time he was hurt. It is also said that in determining whether a verdict for personal injury is excessive, it is important to determine the present purchasing power of money. So far as we are advised, the case stands alone, and no verdict approaching this amount for such an injury has ever been sustained by any other court. (This court feels that the case of Bryant v. Illinois Cent. R. Co., 252 Ill. App. 428, comes within the same category.)
"In all these cases there was the absolute loss of the arm. In this case the plaintiff lost his forearm, and these cases are therefore pertinent Knock v. Tonopah, etc., R. Co., 38 Nev. 143,145 P. 939, L.R.A. 1915F, 3, in which a plaintiff 29 years of age with 11 year's experience in railroading in various positions, and earning on an average of $170 a month as conductor and brakeman. There was a verdict for $25,500 for the loss of his right forearm, which necessitated an amputation below the elbow. In that case there *Page 418 
are a number of citations relating to damages in such cases. The court reduced the verdict to $15,000, being of opinion that it was excessive. Bradbury v. Chicago etc. R. Co., 149 Iowa 51,128 N.W. 1, 40 L.R.A. (N.S.) 684, in which a brakeman 24 years old, earning $80 to $85 per month, with a life expectancy of 39 1/2 years, was awarded $15,000 by the jury. His right arm had been amputated about two inches below the elbow. In that case the court reduced the verdict to $12,000. . . . .
"They were authorized if they believed the plaintiff was entitled to recover, to allow such a sum as would fairly compensate him for his physical pain, and also such a sum as if paid now would be a fair compensation to the plaintiff for diminished capacity to labor and earn wages in the future, and in that connection they were authorized to take into consideration the probable duration of the plaintiff's life. The amount allowed, $30,000, if invested at 6 per cent interest, would yield $1,800 a year, which was more than the amount the plaintiff was earning at the time he was injured, and would have supplied him with that income during his life and left him with an estate of $30,000 at his death, which is greater in amount than the average man of industry and intelligence accumulates in a lifetime. If they made this allowance upon the theory that he was entitled to a sum which, properly invested, would yield him an amount annually equal to his past or expectant wages during his life, leaving the principal undiminished for his estate at his death, and without considering the fact that his earning capacity, while lessened, was not wholly destroyed, then, according to all the authorities they erred.
"In Chesapeake  O. Ry. v. Kelly, [241 U.S. 485,36 Sup. Ct. 630, 60 L. ed. 1117, L.R.A. 1917F, 367] supra, this is said:
" 'So far as a verdict is based upon the deprivation of future benefits, it will afford more than compensation if it be made up by aggregating the benefits without taking account of the earning power of the money that is presently to be awarded. It is self-evident that a given sum of money *Page 419 
in hand is worth more than the like sum of money payable in the future. Ordinarily a person seeking to recover damages for the wrongful act of another must do that which a reasonable man would do under the circumstances to limit the amount of the damages. Wicker v. Hoppock, 6 Wall. 94, 99, 18 L. ed. 752, 753;The Baltimore, 8 Wall. 377, 387, 19 L. ed. 465; United Statesv. Smith, 94 U.S. 214, 218, 24 L. ed. 115; Warren v. Stoddart,105 U.S. 224, 229, 26 L. ed. 1117, 1120; United States v.United States Fidelity  G. Co., 236 U.S. 512, 526,35 Sup. Ct. 298, 59 L. ed. 696, 703. And the putting out of money at interest is at this day so common a matter that ordinarily it cannot be excluded from consideration in determining the present equivalent of future payments, since a reasonable man, even from selfish motives, would probably gain some money by way of interest upon the money recovered.' Houston etc. R. Co.v. Willie, 53 Tex. 318, 37 Am. Rep. 757.
"If in estimating the plaintiff's damages they failed also to take into consideration that he was 42 years of age and that his earnings from manual labor would naturally diminish because of his advancing years long before he lived out his life expectancy, then they also erred. Florida etc. Ry. Co. v.Lessiter, 58 Fla. 247, 50 So. 428, 19 Ann. Cas. 196; Shearman 
Redfield on Negligence, sec. 760, p. 2009.
"This court, in Southern Ry. Co. v. Smith, 107 Va. 553,59 S.E. 372, where the plaintiff was thrown under an engine which crushed and destroyed his arm allowed a recovery of $15,000, which so far as we are advised is the largest amount ever recovered in this state for such an injury.
"In the Virginia cases, Chesapeake  O. Ry. Co. v. Swartz, [115 Va. 723, 80 S.E. 568] supra, in which this court sustained a verdict for $17,000 for loss of a leg, and Chesapeake  O.Ry. Co. v. Carnahan [118 Va. 46, 86 S.E. 863], supra, in which a verdict for $25,000 for a similar injury was sustained, there were peculiar circumstances, chiefly the fact that in neither case had the plaintiff, at the time of the trial, recovered from the immediate effects of the injury, *Page 420 
but in both these cases they were still suffering from their unhealed wounds. In this case no such peculiar circumstances exist. There is no evidence that the plaintiff's wound had failed to heal, and he is not wholly disabled. Many occupations are still open to him and while, if entitled to recover, he is entitled to proper compensation, he is not entitled to excessive damages.
"In Norfolk Southern Railroad Co. v. Crocker, 117 Va. 327,84 S.E. 681, where a verdict for $18,000 for the loss of a leg was sustained, it appeared that the plaintiff suffered intensely and for a long period, and that his medical and other expenses amounted to $3,000 or more.
"As we are of opinion that under the circumstances of this case these damages are excessive, and also that the court erred in refusing to give the defendant's instruction D, or some equivalent thereof, the judgment will be reversed, and the case remanded for a new trial in accordance with the views here expressed." (Chesapeake  O. Ry. Co. v. Arrington, (Va.)supra.)
The cases we have examined involve persons of all ages, occupations and earning capacities, but taken as a whole and after an examination of each in conjunction with Chesapeake O. Ry. Co. v. Arrington, supra, we conclude that $35,000 is excessive. (Maloney v. Winston Bros. Co., 18 Idaho 740,111 P. 1080, 47 L.R.A., N.S., 634; Walsh v. Winston Bros. Co.,18 Idaho 768, 111 P. 1090; Neil v. Idaho  Washington N. R. R.,22 Idaho 74, 125 P. 331; Keim v. Gilmore  Pittsburg R. R.Co., 23 Idaho 511, 131 P. 656; Denbeigh v. Oregon-Washingtonetc. Co., 23 Idaho 663, 132 P. 112; Kinzell v. Chicago etc.Ry. Co., 33 Idaho 1, 190 P. 255.)
In view of the above authorities considering amounts in connection with accidents similar to that involved herein, the verdict and judgment should be reduced to $20,000, and as such affirmed on condition that respondent file within thirty days after the going down of the remittitur a waiver of the excess of $15,000, and an acceptance of the judgment as thus modified. On failure to do so, the judgment will *Page 421 
be reversed in toto and a new trial granted. Modified and affirmed accordingly with costs in favor of respondent.
Budge, C.J., and Wernette, J., concur.
Morgan and Holden, JJ., dissent.
                          ON REHEARING.                        (March 28, 1935.)1 $16,000.00. — Quinn v. Chicago, M.  St. P. Ry. Co.,162 Minn. 87, 202 N.W. 275, 46 A.L.R. 1228.
$15,000.00. — Madole v. Chicago, R.I.  P. Ry. Co.,161 Minn. 535, 201 N.W. 937; Gilland v. Carolina Crushed Stone Co.,189 N.C. 783, 128 S.E. 158; Caldwell v. Payne, (Mo. Sup.)246 S.W. 312; Pless v. New York Cent. R. Co., 189 A.D. 261,179 N.Y. Supp. 578; White v. Chicago, M.  P. S. Ry. Co.,49 Mont. 419, 143 P. 561.
$13,750.00. — Larson v. Great Northern Ry. Co., 153 Minn. 9,189 N.W. 423.
$13,500.00. — Freeman v. Grashel, (Tex.Civ.App.)145 S.W. 695; St. Louis, S. F.  T. Ry. Co. v. Ussery, (Tex.Civ.App.)259 S.W. 275.
$13,154.00. — Kelley v. Chicago, B.  Q. R. Co., 142 Minn. 44,170 N.W. 886.
$11,000.00. — Galveston, H.  S. A. Ry. Co. v. Courtney,30 Tex. Civ. App. 544, 71 S.W. 307.
$10,000.00. — Union P. R. Co. v. Young, 19 Kan. 488; Kennav. Calumet, H.  S.E. R. Co., 206 Ill. App. 17; judgment affirmed, 284 Ill. 301, 120 N.E. 259; Brink v. Kessler, 310 Pa. 506,165 A. 836.
$8,454.56. — Smith v. Hines, 119 Me. 442, 111 A. 761.
$8,416.66. — Missouri, K.  T. Ry. Co. of Texas v. Box, (Tex.Civ.App.) 93 S.W. 134.
$8,000.00. — Chicago, A. R. Co. v. Wilson, 63 Ill. App. 167, 9 Am. Neg. Cases, 252; Illinois C. R. Co. v. Harris, 63 Ill. App. 172; affirmed, 162 Ill. 200, 44 N.E. 498; Continental Oil Cotton Co. v. Gilliam, (Tex.Civ.App.) 151 S.W. 890.
$7,500.00. — South Chicago City R. Co. v. Dufresne, 102 Ill. App. 493; affirmed, 200 Ill. 456, 65 N.E. 1075; Sprague v.Atlee, 81 Iowa, 1, 46 N.W. 456; Cincinnati, H.  D. R. Co. v.Criss, 15 Ohio C.C. 398, 7 Ohio C. D. 632; Tatum v. CrescentLaundry Co., 201 Mo. App. 97, 208 S.W. 139.
$6,500.00. — Wooster v. Western New York  P. R. Co., 61 Hun, 623, 40 N.Y. Supp. 844, 16 N.Y. Supp. 764; affirmed,135 N.Y. 617, 32 N.E. 645.
$6,000.00. — Crosby v. Cuba R. Co., 158 Fed. 144; affirmed, 95 C.C.A. 539, 170 Fed. 369; reversed on other grounds,222 U.S. 473, 32 Sup. Ct. 132, 56 L. ed. 274, 8 L.R.A., N.S., 40; Cincinnati, N. O.  T. P. Ry. Co. v. Davis, 293 Fed. 481.
$5,000.00. — Houston  T. C. R. Co. v. Pinto, 60 Tex. 516.
$4,000.00. — Withcofsky v. Wier, 32 Fed. 301; Michigan C. R.Co. v. Waterworth, 21 Ohio C.C. 495, 11 Ohio C. D. 621.
$3,500.00. — Norfolk  W. R. Co. v. Ampey, 93 Va. 108,25 S.E. 226.
$1,000.00. — McMillan v. Union Press-Brick Works, 6 Mo. App. 434.
2 $25,000.00 to $18,000.00. — Alabama  V. Ry. Co. v. Dennis,128 Miss. 298, 91 So. 4.
$21,000.00 to $17,000.00. — Gordon v. Muehling Packing Co.,328 Mo. 123, 40 S.W.2d 693.
$25,000.00 to $15,000.00. — Mattice v. Terminal R. R. Assn., (Mo. Sup.) 270 S.W. 306.
$25,000.00 to $15,000.00. — Radler v. St. Louis-SanFrancisco Ry. Co., 330 Mo. 968, 51 S.W.2d 1011; Baker v.Bell, (Tex.Civ.App.) 219 S.W. 245.
$20,000 to $ $12,500.00. — Verde Tunnel  Smelter Ry. Co. v.Stevenson, 22 Ariz. 188, 196 P. 164.
$15,000.00 to $12,500.00. — Wolfe v. Payne, 294 Mo. 170,241 S.W. 915.
$18,000.00. to $12,000.00. — Wagner v. Gilsonite Const. Co., (Mo. Sup.) 220 S.W. 890.
$15,000.00 to $12,000.00. — Brown v. Illinois Terminal Co.,237 Ill. App. 145; Leighton v. Davis, (Mo.App.) 260 S.W. 986.
$17,000.00 to $10,000.00. — Grange v. Chicago  E. I. Ry.Co., (Mo.) 69 S.W.2d 955.
$15,000.00 to $10,000.00. — Scheu v. Pennsylvania Ry., 141 Fed. 495.
$12,000.00 to $8,000.00. — Young v. Lusk, 268 Mo. 625,187 S.W. 849.
$8,000.00 to $6,000.00. — Murray v. Hudson River R. Co., 47 Barb. (N.Y.) 196; affirmed, 48 N.Y. 655.
3 $19,000.00 to $15,000.00. — Stone v. City of Pleasanton,115 Kan. 378, 223 P. 312.
$18,000.00 to $14,000.00. — Hayes v. Wabash R. Co., 180 Ill. App. 511.
$17,400.00 to $10,000.00. — Lewis v. Northern Pac. Ry. Co.,36 Mont. 207, 92 P. 469.
$8,000.00 to $6,000.00. — Pittsburgh  L. E. R. Co. v.Blair, 11 Ohio C.C. 579, 5 Ohio C. D. 366, reversed on other grounds, 55 Ohio St. 689, 48 N.E. 1110.
4 $12,000.00 reduced by trial court to $10,000.00, further reduced to $4,000.00. — Brown v. Southern Pac. R. Co.,7 Utah, 288, 26 P. 579.
$15,000.00 reduced by trial court to 10,000.00, then held excessive. — O'Donnell v. American Ref. Co., 41 A.D. 307, 58 N.Y. Supp. 640.
a $8,000.00. — Di Marco v. Chicago  Riverdale Lumber Co.,220 Ill. App. 354.
$7,000.00. — Dolan v. Sierra Ry. Co., 135 Cal. 435,67 P. 686.
$5,000.00. — Wilhelm v. Brooklyn Q. C.  S. R. Co., 32 A.D. 637,52 N.Y. Supp. 1090.
$4,000.00. — Wyman v. Pike, 108 Minn. 481, 122 N.W. 310.
$3,500.00. — Birmingham v. Rochester City  B. R. Co., 63 Hun, 635, 18 N.Y. Supp. 649.
$3,250.00. — Griffiths v. Clift, 4 Utah, 462, 11 P. 609.
$3,000.00. — Shewbridge v. Chicago City R. Co., 188 Ill. App. 454;Sand Springs Ry. Co. v. Smith, 84 Okl. 211,203 P. 207; Gordon v. Bleeck Automobile Co., (St. L. Ct. of App. Mo.)233 S.W. 265.
$2,625.00. — St. Louis, I. M.  S. Ry. Co. v. Baker,67 Ark. 531, 55 S.W. 941.
$2,500.00. — Guderitz v. Boadway Bros., 39 Cal. App. 48,177 P. 859; Boyd v. Husted, 3 N.J. Misc. 225, 127 A. 667.
$2,000.00. — Klein v. Phelps Lumber Co., 75 Wash. 500,135 P. 226; Anderson v. American Sash  Door Co., (Kansas City Ct. of App. Mo.) 182 S.W. 819.
$1,800.00. — Bridge v. City of Oshkosh, 71 Wis. 363,37 N.W. 409.
$1,750.00. — Grignon v. Minneapolis  St. L. R. Co.,130 Minn. 36, 153 N.W. 117.
$1,700.00. — Ohio Valley Electric Ry. Co. v. Webb, 202 Ky. 341,259 S.W. 697.
$1,500.00. — Lindley v. Knowlton, 46 Cal. App. 653,189 P. 798; Fishback v. Dunham, (Kansas City Ct. of App. Mo.)203 S.W. 217.
$1,000.00. — Bowman v. Marceline Coal  Mining Co.,168 Mo. App. 703, 154 S.W. 891; Springfield Cons. Co. v. Johnson, 134 Ill. App.? 536.
b $5,000.00 to $3,000.00. — Briscoe v. Metropolitan St. Ry.Co., 222 Mo. 104, 120 S.W. 1162.
$5,000.00 to $2,500.00. — Knutson v. Moe Bros., 72 Wash. 290,130 P. 347.
$3,000.00 to $2,000.00. — Chicago City Ry. Co. v. McCaughna,117 Ill. App. 538.
$2,250.00 to $1,250.00. — Harkins v. Rhode Island Co., (R.I.) 69 A. 335.
c $500.00. — Quenrud v. Moore-Sieg Const. Co., 191 Iowa, 580,181 N.W. 16.
$400.00. — Marcus v. Omaha  C. B. Ry.  Bridge Co.,142 Iowa, 84, 120 N.W. 469.